Citation Nr: 1507042	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-19 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective dated earlier than August 17, 2004, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to July 1974.  He died in November 1978.  The appellant is the Veteran's surviving spouse.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted service connection for the cause of the Veteran's death and assigned an effective date of November 7, 2006.  The appellant appealed that decision seeking an earlier effective date.  In June 2012, the RO assigned an earlier effective date of August 17, 2004, for the grant of service connection for the cause of the Veteran's death.  The appellant has continued her appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a rating decision dated in June 1979, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  She was provided notice of the decision in a letter dated on June 29, 1979, but she did not submit a notice of disagreement or new and material evidence within one year of notice of the decision.

2.  Relevant service department records have not been received since the June 1979 RO rating decision that denied service connection for the cause of the Veteran's death.

3.  The appellant submitted a new claim for service connection for the cause of the Veteran's death in June 1996.  That claim was denied in an August 1996 rating decision, and the appellant was sent notice of that determination in a letter dated on August 20, 1996.  She did not submit a notice of disagreement or new and material evidence within one year of notice of the denial.

4.   The appellant sought to reopen her claim for service connection for the cause of the Veteran's death in correspondence submitted by her representative on February 10, 1999.  The claim was denied in December 1999, and she was provided notice of that determination in a letter dated in January 2000.  A timely notice of disagreement, originally submitted to VA's Office of the Inspector General in July 2000, with a copy to Congress, was received by the RO in September 2000, which was acknowledged in a "controlled inquiry" note that "she disagrees with our denial of DIC." 

5.  No statement of the case was ever issued following the appellant's notice of disagreement with the February 10, 1999, claim for service connection for the cause of the Veteran's death.  The claim was ultimately granted in April 2010.



CONCLUSION OF LAW

The criteria for an effective date of February 10, 1999, but no earlier, for the grant of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The RO sent the appellant notice letters in October 2003 and November 2006 that explained the evidence necessary to substantiate the claim for service connection for the cause of the Veteran's death and informed her of the division of responsibilities in obtaining such evidence.  The letters also informed her as to the requirement that new and material evidence be received to reopen her previously denied claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice letters from VA did not explain the basis for determining an effective date upon the grant of any benefit sought in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, because the claim for service connection for the cause of the Veteran's death was granted by a rating decision dated in April 2010, the claim was not only substantiated, it was proven, rendering any deficiency in VCAA notice no more than harmless, nonprejudicial error.   Dingess/Hartman 19 Vet. App. at 473.  The receipt of a notice of disagreement as to the effective date assigned did not give rise to any additional notice requirements under the VCAA.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

With regard to the duty to assist, the claims file contains the Veteran's available service treatment records, reports of private post-service treatment, a private medical opinion, and a VA medical opinion.  The evidence on appeal was sufficient to warrant the grant of service connection for the cause of the Veteran's death.  For reasons that will be discussed below, the Board finds no reasonable possibility that further development would establish an effective date for the cause of the Veteran's death earlier than February 10, 1999, as awarded in this decision.

The Board acknowledges that, in a December 2014 Informal Hearing Presentation the appellant, through her representative, requested that an outside medical opinion be obtained as to whether it is at least as likely as not that the Veteran's cause of death is due to a disease presumptively service-connected due to Agent Orange exposure.  It appears that the representative anticipates that, if such were found to be the case, an earlier effective date for service connection for the cause of the Veteran's death may be warranted pursuant to 38 C.F.R. § 3.816 (awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure).  

The Board notes, however, that the evidence is extensive and without contradiction, that the Veteran died of chronic myelogenous leukemia (CML), rather than chronic lymphocytic leukemia (CLL), as indicated in every relevant private treatment record in the claims file, the Veteran's death certificate, and the private and VA medical opinion evidence in the claims file.  Chronic lymphocytic leukemia is a disease for which service connection is presumed if exposure to Agent Orange is shown or presumed, while chronic myelogenous leukemia is not.  See 38 C.F.R. § 3.309(e).

There was a difference of opinion reflected in the medical evidence regarding the etiology of the Veteran's chronic myelogenous leukemia, but not the diagnosis iteself.  While a VA physician essentially found that the chronic myelogenous leukemia was at least as likely as not caused by exposure to benzene during active service, an extensively documented and reasoned private medical opinion received in April 2009 asserts that "[a]fter reviewing and presenting the available research, it is my professional opinion that there is strong evidence that [the Veteran's] exposure to Agent Orange and other herbicides led to his development and subsequent demise from chronic myelogenous leukemia." 

The Board need not weigh, further consider, or obtain an additional medical opinion as to the relative merits of these opinions at this juncture.  Both physicians relate that the Veteran died of chronic myelogenous leukemia, a condition for which a presumption of service connection based on exposure to Agent Orange is not warranted, and service connection has in fact been awarded.  

The Board has considered whether the matter is of sufficient complexity or controversy to have warranted obtaining a medical expert opinion.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  There is no indication that there is any disagreement or controversy in the medical evidence of record or that it is a matter of such complexity that it was not clearly and competently resolved by the treating and reviewing clinicians who provided the diagnoses and opinions set forth in the claims file.  The form of leukemia for which a presumption of service-connected for exposure to Agent Orange is warranted in is chronic lymphocytic leukemia, see 38 C.F.R. § 3.309(e), a fact which the April 2009 supporting private physician explicitly acknowledged in her report.  The private treatment records, a January 2010 VA medical opinion, and the April 2009 VA medical opinion note that the pathology report showed the "Philadelphia" chromosome, which the VA medical opinion notes "is associated with over 95 percent of CML cases."  After her extensive analysis, the April 2009 private supporting physician found not that the Veteran died of chronic lymphocytic leukemia but rather of chronic myelogenous leukemia.  All competent medical evidence indicates that the Veteran died of chronic myelogenous leukemia and not chronic lymphocytic leukemia.  Dozens of pages of contemporaneous records of hospital treatment and pathology findings consistently and without contradiction set forth this finding and the bases for the diagnosis.  As the Board reads the evidence, the competent medical evidence resolves the matter definitively based on established medical methods and knowledge and does not leave room for doubt on this matter.  Thus, the Board finds that the matter is not of sufficient controversy or complexity to warrant obtaining an outside medical opinion. 

The Board further notes that there is a Social Security Award Certificate dated on March 7, 1978, which was sent to the appellant concerning the award of Social Security Administration (SSA) benefits for the Veteran's children beginning during the last year of his life.  However, the SSA records do not appear relevant to the present claim.  Nor has there been any assertion that the SSA records would be pertinent to the earlier effective date claim.  The certificate was issued prior to his death, and as to the cause of his death, the records of treatment and pathology contemporaneous to his death are in the claims file and would not be associated with the SSA records even if they were still in existence these many decades later.

Further, and for the reasons discussed above, as the Board reads the extensive pathology reports, treatment records, and medical opinions in the claims file, the medical evidence of record is sufficient to settle the matter that the Veteran had chronic myelogenous leukemia rather than chronic lymphocytic leukemia to such a degree of certainty that there is no reasonable possibility that further development as to this matter would result in substantiation of the appellant's claim.  See 38 U.S.C.A. § 5103A.  As a result, no further development is warranted.

As the Veteran died of a condition that VA has found to be at least as likely as not related to service, but not of a condition for which service connection is presumed based on the Veteran's exposure to Agent Orange during his period of service in Vietnam, the provisions of 38 C.F.R. § 3.816 (awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure) can be of no benefit to the appellant's claim for an earlier effective date.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  The Board finds no indication in the claims file that there is any further development that could be conducted that would raise a reasonable possibility of establishing an effective date earlier than February 10, 1999, for service connection for the cause of the Veteran's death.
     
Lastly, in the decision below, the Board has granted an effective date of February 10, 1999.  That date is substantially earlier than the effective date of May 23, 2003, that the appellant's representative has advocated for in the event that the Board was to find, as it does, that an outside medical opinion need not be obtained.  See January 2015 Informal Hearing Presentation, page 4. 



Law and Analysis

Prior Final Denials

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

Following receipt of a timely notice of disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  Under 38 U.S.C. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As discussed above, the Veteran died of chronic myelogenous leukemia in November 1978.  This diagnosis is documented in the terminal treatment reports and pathology reports and is listed on the death certificate as the cause of his death.  The appellant filed a claim for service connection for the cause of the Veteran's death in December 1979.  That claim was denied by the RO, and she was advised of that determination in a June 1979 letter. The appellant did not submit a notice of disagreement or new and material evidence within one year of the notice of the denial.  Thus, the June 1979 RO rating decision became final.  See 38 U.S.C.A. § 7105. 

Similarly, in June 1996, the appellant sought to reopen her claim for service connection for the cause of the Veteran's death.  However, the RO again denied the claim.  The appellant did not submit a notice of disagreement or new and material evidence within one year of the August 1996 letter notifying her of the decision.  As a result, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).



38 C.F.R. § 3.156(c)

The Board has considered whether the provisions of 38 C.F.R. § 3.156(c) (new and material evidence-service department records) may be for application in this matter in establishing an effective date as that which would be warranted based on the appellant's original claim, which in this case was received in December 1978.  

If additional and relevant service department records were received that existed at the time of prior adjudications, the claim is to be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c)(1) (as in effect prior to October 6, 2006).  Further, depending on the facts of the case, an effective date could be assigned as far back as the appellant's original claim or the date on which entitlement arose, whichever is later, since 38 C.F.R. § 3.156 (as in effect prior to September 6, 2006) is applicable in this case.  Vigil v. Peake, 22 Vet. App. 63 (2008).

Similarly, 38 C.F.R. § 3.156(c)(1) as in effect since September 6, 2006, provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.

In this case, the Board notes that, in September 1999, the RO sought any additional service treatment records, so that any records received in response would potentially invoke application of 38 C.F.R. § 3.156(c).  The National Personnel Records Center replied in April 2000 that a few dental records were located and mailed to the RO, but that the service treatment records had been sent to the RO on March 30, 1979.  The Board has reviewed the newly received dental records, but finds that they are not relevant to the appellant's claim for service connection for the cause of the Veteran's death.  Indeed, they do not pertain to whether the Veteran's leukemia began during service or is related to any incident of service.  Thus, under the specific facts of this case application of 38 C.F.R. § 3.156(c) provides no basis for assignment of an earlier effective date for service connection for the cause of the Veteran's death.    


Establishment of February 10, 1999, as Effective Date for Service Connection for the Cause of the Veteran's Death

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

After the August 1996 final rating decision, the appellant's representative submitted an application on February 10, 1999, to reopen the claim for service connection for the cause of the Veteran's death.  As discussed above, the RO denied that claim in December 1999, and the appellant was provided notice of the decision in January 2000.  

In August 2000, the appellant submitted to the RO a Washington Post newspaper article indicating that more Veterans were to receive Agent Orange benefits under liberalized regulations.  The appellant requested that her claim be readjudicated without unwarranted delay.  

Meanwhile, in July 2000, the appellant wrote a letter to the VA Office of the Inspector General, with a copy to a United States congressman, contending that her husband had "chronic myelogenous leukemia" that was now a presumed disability based on the Veteran's service in Vietnam.  (Quotations in original.)  The appellant asserted that she had not been afforded her due process rights, despite tangible proofs, by way of lack of notices of denial and adjudicative delay.  The VA Office of Inspector General forwarded the correspondence and associated materials to the RO in September 2000.  The "controlled inquiry" sheet expressly states that "[s]he disagrees w/our denial of DIC."  Thus, the Board finds that the record demonstrates that the RO received and was expressly aware of a notice of disagreement with the December 1999 denial of her claim no later than September 2000, when the RO received the forwarding of the appellant's July 2000 letter and materials from the VA Office of the Inspector General.

As a notice of disagreement was received within one year of the January 2000 notice of the December 1999 denial of the claim, the issuance of a statement of the case was required.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  However, a statement of the case as to the claim for service connection for the cause of the Veteran's death was never issued, and in the subsequent years, the RO received numerous requests to reconsider and readjudicate the matter.  As such, the December 1999 rating decision never became final.  

In April 2010, after several years of receipt of records documenting treatment of the Veteran during the two years prior to his death, a VA medical opinion was obtained that indicated that his chronic myelogenous leukemia was a result of exposure to benzene during active service.  There was also a private medical opinion stating that the Veteran's chronic myelogenous leukemia was a result of exposure to Agent Orange during active service.  Based on such evidence, the claim for service connection for the cause of the Veteran's death was granted.  Initially, an effective date of November 7, 2006, was assigned, but in a June 2012 rating decision, an earlier effective date of August 17, 2004, was assigned.

As noted above, the last final denial was the August 1996 rating decision.  The date of the reopened claim was February 10, 1999, and the subsequent denial of that claim never became final.  The Board also notes that the medical opinions supporting the grant of service connection were based on evidence in existence as of February 10, 1999.  Absent any exceptions, then, February 10, 1999, but no earlier, is the proper effective date for service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.400.

As discussed at length above, the Board has considered as possible exceptions to the general rule set forth at 38 C.F.R. § 3.400 the provisions of 38 C.F.R. § 3.156(c) (newly received relevant service department records) and 38 C.F.R. § 3.816 (awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure), but those provisions are not applicable in the present case because the service dental records received in April 2000 are not in any way relevant to the claim for service connection for the cause of the Veteran's death and the Veteran's chronic myelogenous leukemia is not a condition for which a presumption of service connection is warranted based on exposure to Agent Orange.       

Based on the foregoing, and affording the benefit of all reasonable doubt in favor of the appellant, the Board finds that the evidence supports an earlier effective date of February 10, 1999, for service connection for the cause of the Veteran's death.  
However, as the preponderance of the evidence shows that an effective earlier than February 10, 1999, is not warranted, the benefit of the doubt rule is not for application in resolution of this aspect of the appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to an earlier effective date of February 10, 1999, for service connection for the cause of the Veteran's death is granted. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


